PER CURIAM:
Claimant seeks $163.05 as the replacement cost of several textbooks, notebooks, and posters which were damaged or destroyed in her dormitory room at West Virginia Institute of Technology in Montgomery. The damage occurred on December 27, 1983, during the Christmas break, when a water pipe in the dormitory froze and burst. Claimant alleges that respondent is liable for the damage based upon Provision III (11) of Institute’s Housing and Food Service Contract. The Provision states:
“The Institution does not assume responsibility for any and all losses to persons or property while in the residence halls by reason of any utility failure, accident, injury, loss or damage except for negligence on the part of employees of the institution.”
At the time of this incident, there was a prolonged and bitter cold spell occurring. The Court finds that there was negligence on the part of the respondent in turning off the heat in the dormitory at such a time, and that this negligence was the cause of the damage to claimant’s personal property.
Claimant’s posters and notebooks were destroyed, at a loss of $34.65. Claimant’s textbooks, with a replacement cost of $128.40, were damaged but usable, and the Court has allowed damages of 50%, or $64.20 for the textbooks.
Award of $98.85.